PER CURIAM.
Londell Morse appeals the summary denial of his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm the trial court’s order without comment. This affirmance is, however, without preju*1086dice to Morse raising the Heggs1 issue in a motion to withdraw his plea filed pursuant to rule 3.850. See Jenkins v. State, 771 So.2d 37 (Fla. 4th DCA 2000); Murphy v. State, 773 So.2d 1174 (Fla. 2d DCA 2000).
Affirmed.
BLUE, A.C.J., and GREEN and DAVIS, JJ., concur.

. Heggs v. State, 759 So.2d 620 (Fla.2000).